UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7712


AMOS JACOB ARROYO,

                    Plaintiff - Appellant,

             v.

LIEUTENANT JOHN WARD; SERGEANT JOHN BOYER; SERGEANT JOHN
CASPER; SUPERINTENDENT JOHN DOE; VIS SUPERINTENDENT JOHN
DOE; MAJOR JOHN BARNES; CAPTAIN(S) JOHN DOE; HAMPTON ROADS
REGIONAL JAIL; THE CITY OF NEWPORT NEWS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:21-cv-00315-AWA-DEM)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos Jacob Arroyo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amos Jacob Arroyo appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 action without prejudice for failure to comply with the district court’s order. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Arroyo’s informal briefs do not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2